DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to communications received 01/14/2020.
Claims 1 – 20 are allowed.  
Reasons for Allowance
The following is an examiner's statement of reasons for allowance: Independent claim 1 (and similarly, independent claim 16), when considered as a whole, is allowable over the prior art of record. Specifically, the prior art of record fails to clearly teach or fairly suggest the combination of the following limitations, as recited in independent claim 1 (and similarly recited in independent claim 16):
controlling a plurality of distinct tuning worker instances that each perform distinct tuning tasks for tuning the hyperparameters of the model, wherein each of the plurality of distinct tuning worker instances selectively operates at least one API tuning source of a plurality of distinct API tuning sources of the model tuning service for tuning the hyperparameters of the model.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CRAIG C DORAIS whose telephone number is (571)270-3371.  The examiner can normally be reached on M-S 6:00 - 10:00am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dennis Chow can be reached on 571-272-7767.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CRAIG C DORAIS/Primary Examiner, Art Unit 2194